Title: To George Washington from John Fitzgerald, 12 June 1797
From: Fitzgerald, John
To: Washington, George



Dear Sir
Alexandria Monday 5 oClock P.M.[12 June 1797]

I am this moment honor’d by the receipt of your letter of this date. I have had some doubts respecting the most advantageous mode of laying off your lott & have this day advised with Mr Keith about it—We agree in Opinion & I will do myself the pleasure of forwarding to you a Sketch of it as soon as I return from Loudoun which I expect will be on Saturday or Sunday next.
I am fully of opinion that if Mr Voss will give 18d. a square Yard for the Clay he should be indulged in the purchase, binding him to use it in a certain time say 18 Months or at most 2 years & also that he should not dig deeper than the surfaces of the different Streets, & it might be well to insert in the agreement that he should first & in a limited time use the earth from Prince Street to the alley as that part will be most in demand & would immediately rent.
As I have no doubt but Mr Anderson understands the Distillation of Spirit from Grain I cannot hesitate in my Opinion that it might be carried on to great advantage on your Estate—considering that the Grain will be chiefly if not entirely raised on your land & the amazing benefit your Stock of Cattle & Hoggs will receive⟨.⟩ as to a Sale of the Whiskey there can be no doubt if the Quantity was ten times as much as he can make provided it is of a good Quality. With unalterable attachment & respect I am Dear Sir Your mo. Obedt Servt

John Fitzgerald

